Citation Nr: 1421734	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-12 177	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Louisville, Kentucky.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

The Veteran requested a Board hearing to be held by videoconference.  Prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2013).

For purposes of clarity and concision, the Board has recharacterized the Veteran's separate claims of entitlement to service-connection for left ear hearing loss and for right ear hearing loss as a single claim of entitlement to service connection for a bilateral hearing loss disability.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently suffer from PTSD as that disorder is defined under the applicable diagnostic criteria.

2.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed acquired psychiatric disability either began during or was otherwise caused by his military service.

3.  The Veteran does not currently suffer from ischemic heart disease.

4.  The Veteran had bilateral hearing loss that preexisted his active military service and the Veteran's preexisting bilateral hearing loss was not permanently aggravated by his military service.

5.  The weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military service.


CONCLUSIONs OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).




	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to PTSD, an acquired psychiatric disability (other than PTSD), ischemic heart disease, bilateral hearing loss, and tinnitus.  PTSD, major depressive disorder (MDD), and anxiety disorder are not "psychoses" under the regulations, so are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those conditions.

Ischemic heart disease is a chronic disease under 38 C.F.R. § 3.309(a).  Likewise, sensorineural hearing loss and tinnitus are encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims with respect to all of the non-psychiatric disabilities at issue.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

PTSD

With respect to PTSD, the opinions of several mental health professionals are of record, and each of those mental health professionals was presumably qualified by training and experience to render an opinion.  Each of these opinions constitutes probative evidence.  Moreover, the opinions all are against the Veteran's claim.

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences in active service.  See, e.g., December 2010 Notice of Disagreement.  The Veteran does not contend that he was diagnosed with PTSD during his active military service, nor do his service treatment records indicate that he had PTSD during active service.  His April 1972 separation examination report shows a normal psychiatric evaluation.  The Board finds that the Veteran did not have PTSD during his active military service or at separation.  The dispositive question in this case is whether he has PTSD at this time.

The lay statements submitted by the Veteran, including his own as well as those of his wife, relate primarily to whether the alleged in-service stressors occurred and the nature of his present symptomatology.  They do suggest, though, that the Veteran currently has PTSD.  The Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's psychiatric symptoms.  The Veteran and his wife lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a).

There are no medical records prior to 2007 indicating that the Veteran has received treatment for or been diagnosed with PTSD.  See August 2007 VA Psychiatry Consult ("Past Psychiatric History:  He has never seen a psychiatrist before today.").  He has not alleged otherwise, instead, he has principally relied on his symptoms to conclude he suffers from PTSD.

In the course of the development of his claim, the Veteran underwent an evaluation of his mental health.  The VA examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  See October 2010 VA Psychiatry C&P Consult ("Veteran does not meet criteria for PTSD."); 38 C.F.R. § 4.125(a) (directing that, for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV).  The VA examiner concluded that the Veteran actually suffered from "Major Depressive Disorder, Anxiety Disorder NOS, and Alcohol abuse."  See October 2010 VA Psychiatry C&P Consult.  "Most of the [Veteran's] reported symptoms are due to his Major Depressive disorder only."  Id.  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

None of the mental health professionals who have treated the Veteran have offered a contrary opinion.  For instance, the Veteran was first diagnosed with major depressive disorder and anxiety in 2007.   See August 2007 VA Psychiatry Consult (diagnosing MDD and Anxiety NOS).  He was treated for several years for depression and anxiety, but was never diagnosed with PTSD by his treating physician.  See, e.g., November 2010 VA Mental Health Treatment Plan Note (listing only "Major Depression in remission" and "Nicotine Dependence" as mental health diagnoses); see also December 2010 Notice of Disagreement (indicating only diagnoses of MDD and anxiety and describing treatment for those conditions, but not for PTSD).  At least one treating mental health professional has specifically ruled out PTSD as a proper diagnosis for the Veteran's mental health symptoms.  See, e.g., February 2012 VA Primary Care Nursing Note ("A PTSD screening test (PTSD 4Q) was negative").

There is no other medical evidence suggesting that, contrary to the opinions of these mental health professionals, the Veteran's symptomatology does meet the DSM-IV criteria for a current diagnosis of PTSD.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for PTSD is denied.

Acquired Psychiatric Disability Other Than PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability other than PTSD.  See, e.g., December 2010 Notice of Disagreement (explaining the basis of his claim and indicating diagnoses of MDD and anxiety disorder).  Unless a condition is noted upon the Veteran's entry into service, the Veteran is presumed sound.  38 U.S.C.A. § 1111 (West 2002).  While the Veteran indicated on his medical questionnaire upon enlistment that he had suffered from a nervous condition, the record does not indicate that, prior to service, he had ever been diagnosed by a mental health professional with depression, anxiety disorder, or any other psychiatric condition.  See November 1970 Report of Medical History (indicating "Yes" for "Nervous trouble of any sort"); but see November 1970 Report of Medical Examination (indicating the Veteran had no neurologic or psychiatric abnormalities).  The Veteran himself has denied that his current psychiatric disabilities predated his military service.  See December 2010 Notice of Disagreement ("I have 'major depressive disorder' and 'anxiety disorder.'  Neither was present before the service, both are very much so now.").  Therefore, the Veteran must be presumed to have been in sound condition upon entering the military.  38 U.S.C.A. § 1111 (West 2002). 

Because the Veteran has been presumed sound, the government bears the burden of rebutting the presumption.  The presumption of soundness can only be overcome with clear and unmistakable evidence that the disability preexisted service and was not aggravated thereby.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  There is no such evidence in this case.  As noted above, there is neither lay nor medical evidence indicating any of the Veteran's present psychiatric disabilities preexisted service.  The VA examiner's conclusory statement in his October 2010 report that the "Veteran's depression symptoms, anxiety, and alcohol abuse all pre-dated his career in the military" did not explain why the examiner came to this conclusion and, thus, does not constitute clear and unmistakable evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The presumption has not been rebutted and the Board must consider the Veteran's claim of entitlement to service connection without regard to any purportedly preexisting acquired psychiatric disability.  Wagner, 370 F.3d at 1096 (holding there can be "no deduction for the degree of disability existing at the time of entrance").

Although the Veteran claims his MDD and anxiety disorder are due to his experiences in active service, the Veteran does not contend that he was diagnosed with either MDD or anxiety disorder during his active military service.  See, e.g., December 2010 Notice of Disagreement; see also August 2007 VA Psychiatry Consult ("He has never seen a psychiatrist before today.").  His service treatment records do not indicate that he had MDD or anxiety disorder during active service.  His April 1972 separation examination report shows a normal psychiatric evaluation.  The Board finds that the Veteran did not have a psychiatric disorder during his active military service or at separation.

The first indication in the Veteran's medical records that the Veteran may have an acquired psychiatric disability was in 2007.  See August 2007 VA Psychiatry Consult (diagnosing MDD and Anxiety NOS).  He was treated for several years for depression and anxiety.  See, e.g., November 2010 VA Mental Health Treatment Plan Note .  Therefore, the Board finds that the Veteran has a current acquired psychiatric disability, to include MDD and anxiety disorder, and that the Veteran experienced some in-service stressors.  The dispositive issue, then, is whether his current acquired psychiatric disability is etiologically related to his military service.  Shedden, 381 F.3d at 1167.

As noted earlier in this decision, the record contains no indication that the Veteran and his wife have the medical training and expertise needed to determine the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau, 492 F.3d at 1377; see also Clemons, 23 Vet. App. at 6.  The Board finds that the Veteran's and his wife's opinions regarding the etiology of any acquired psychiatric disorder are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the mental health professionals who treated or examined the Veteran.

With respect to medical evidence, the Veteran has not submitted any opinions from medical professionals linking his acquired psychiatric disability to his active service.  Moreover, the Veteran's treating mental health professionals have indicated that his MDD "developed secondary to his medical conditions, which have prevented him from [working]."   See August 2007 VA Psychiatry Consult; May 2010 VA Psychiatry Note (same).  The Veteran is only service-connected for chloracne which is not one of the conditions that have caused his unemployment.  See January 2008 SSA Disability Determination and Transmittal (indicating disability due to osteoarthritis and sleep-related breathing disorders).  Likewise, his treating physicians have indicated that his anxiety is due to a post-military experience.  See August 2007 VA Psychiatry Consult ("Anxiety Disorder NOS - since he cut himself at work and really bled a lot he has been appropriately concerned about working in his former line of work (concrete laying) and becoming seriously injured while on 'blood thinner' (coumadin).").

In addition, the VA examiner who addressed the Veteran's mental health condition specifically opined that the Veteran's "Major Depressive Disorder, Anxiety Disorder NOS, and Alcohol abuse...are not caused by or a result of" the Veteran's active service.  October 2010 VA Psychiatry C&P Consult.  The VA examiner explained his reasoning and the Board finds the VA examiner's opinion has probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Also, the Board notes that the Veteran did not seek treatment for well over 30 years after he left the military.  August 2007 VA Psychiatry Consult.  The Board is entitled to consider this delay in seeking treatment and reporting mental health symptoms.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that this delay is consistent with, and so amplifies the probative value of, the opinions of both the Veteran's treating physicians and the VA examiner.

Because all of the medical evidence of record is against a finding that the Veteran's acquired psychiatric disorders other than PTSD are related to his active service, the Board finds that there is no etiological link between the Veteran's active military service and any currently diagnosed acquired psychiatric disorder other than PTSD.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD necessarily fails.  Shedden, 381 F.3d at 1167.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Ischemic Heart Disease

The Veteran has alleged that he has ischemic heart disease that is a result of exposure to Agent Orange.  See, e.g., December 2011 VA Form 9; June 2010 VA Form 21-4138 (describing exposure).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (there is a rebuttable presumption of herbicide exposure in the case of veterans who served in Vietnam); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have chloracne or other conditions listed in 38 C.F.R. § 3.309(e)).  Moreover, the diseases presumptively associated with herbicide exposure include ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  The record contains no evidence to rebut the presumption of herbicide exposure.  Therefore, so long as the Veteran has ischemic heart disease, it will be service-connected unless there is sufficient affirmative evidence to rebut the presumed causal nexus.

The Veteran's claim must be denied, however, because the evidence of record is against finding that he has ischemic heart disease.  As discussed more fully below, the Veteran does have hypertension and has suffered from deep vein thrombosis and blood clots.  The applicable regulations specifically exclude from the definition of ischemic heart disease "hypertension [and] peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted definition of Ischemic heart disease."  See 38 C.F.R. § 3.309(e), Note 3.  So, the Veteran's hypertension, blood clots, and deep vein thrombosis do not qualify for presumptive service connection as "ischemic heart disease."

With respect to ischemic heart disease, various physicians have specifically found that the Veteran does not have that condition.  See, e.g., November 2006 VA Radiology Report ("No scintigraphic evidence of ischemia."); November 2006 VA Progress Note ("No evidence [of] ischemia, cyanosis or infxn.").  The Veteran was provided an examination by the VA to assess his heart condition and the VA examiner also found that the Veteran did not have ischemic heart disease.  See March 2012 VA Report on Examination ("Does the Veteran has ischemic heart disease (IHD)?  No."; diagnosing hypertension).  The VA examiner's opinion was based on a review of the medical records, examination of the Veteran, and diagnostic testing, such as an echocardiogram and chest X-ray.  The Board finds that the VA examiner's opinion has significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran has not identified any medical evidence that establishes the diagnosis of ischemic heart disease, in contrast to hypertension, blood clots, and deep vein thrombosis.  See, e.g., October 2006 Report on Cardiopulmonary Examination (diagnosing hypertension and noting the absence of other heart abnormalities).  To the extent the Veteran relies on his own or his wife's lay opinions, the Board finds that the diagnosis of ischemic heart disease under the circumstances of this case is a complex medical matter best resolved by medical opinions based on sophisticated diagnostic testing.  The Board concludes that any diagnostic opinions expressed by the Veteran and his wife with respect to ischemic heart disease are not competent medical evidence regarding the proper diagnosis of the Veteran's symptoms.  See Jandreau, 492 F.3d at 1377.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of ischemic heart disease, the criteria for establishing service connection for ischemic heart disease have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for ischemic heart disease is denied.

Bilateral Hearing Loss

"[T]he threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Based on that standard, the Veteran had bilateral hearing loss when he entered active service.  See November 1970 Report of Medical Examination (indicating thresholds of 20db or greater at 500, 3000, and 4000 Hertz in the right ear and at 500, 1000, 3000, and 4000 Hertz in the left ear).  Where "a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a veteran may bring a claim for service-connected aggravation of the bilateral hearing loss noted upon entry into service.  Id.  The burden to establish aggravation falls on the veteran making the claim.  Id.; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.304(b).  This Veteran was noted to have bilateral hearing loss upon entry into service and, therefore, the Veteran has the burden of establishing aggravation.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
70
65
LEFT
60
60
60
70
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 68 percent in the left ear.

Based on these results, the Veteran has a current bilateral hearing disability and his current level of hearing loss is worse than it was when he entered service.  Therefore, the question is whether the increased severity of the bilateral hearing loss is due to his active service, i.e. whether his active service aggravated the Veteran's preexisting hearing loss.  See Wagner, 370 F.3d 1096.

Unfortunately, the Veteran's discharge examination does not include the results of audiometric testing of the Veteran's hearing.  It does indicate, though, a perfect score on the whisper voice test.  See April 1972 Report on Medical Examination (recording 15/15 on whisper voice test and marking "normal" for ears including hearing tests).  In addition, the Veteran specifically indicated at discharge that his "condition has not changed" and that his "condition is good."  Id. (handwritten notes signed by the Veteran).  The Veteran's service treatment records do not indicate that he complained of any ear or hearing problems during his active service.  The Board finds that his service records provide probative evidence against any finding of in-service aggravation of the Veteran's hearing loss.

The Veteran himself has recognized there is, at least, doubt whether his current bilateral hearing disability is related to his active service.  See, e.g.,  December 2010 Notice of Disagreement ("It is debatable if my hearing loss is or is not service connected.").  The Board finds particularly relevant the fact that the Veteran did not seek any treatment for hearing loss until many years after discharge and after exposure to significant, post-military, occupational and recreational acoustic trauma.  See Maxson, 230 F.3d at 1333 (holding that the Board may consider long periods of delay in seeking treatment); see also December 2010 Notice of Disagreement ("I didn't see a doctor [in-service] for this because it didn't affect my ability to function.  After I returned home, I went to work in a machine shop, in construction and I didn't give any thought to my loss of hearing until I'd gotten so deaf my family informed me I was deaf as a stone."); February 2011 Report of VA Examination (recording Veteran's report of occupational and recreational noise exposure).  Based on the Veteran's statements and the decades of delay in seeking any treatment, the Board concludes that the evidence is against a finding that the Veteran suffered a post-service continuity of symptomatology which would support a finding of in-service aggravation of the Veteran's preexisting bilateral hearing loss.  In addition, the delay in seeking treatment provides some probative evidence against the Veteran's claim that his hearing loss was aggravated by service.  38 C.F.R. § 3.303(a) (providing that service connection means that the facts establish that a particular injury or disease, if preexisting service, was aggravated in service); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (discussing service-connection requirements); Maxson, 230 F.3d at 1333.

Neither the Veteran nor his wife have expressed a definite etiological opinion.  See, e.g.,  December 2010 Notice of Disagreement; June 2010 Statement of Veteran's Wife ("His hearing loss...wasn't diagnosed for a very long time but I did suspect most of these problems were present because of what my father went through after being in Korea.").  In any case, the record contains no indication that the Veteran or his wife have specialized education, training, or experience needed to determine the etiology of increased bilateral hearing loss where the Veteran suffered considerable post-service acoustic trauma and delayed onset of the increased hearing loss.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's and his wife's opinions regarding the etiology of the Veteran's current bilateral hearing disability are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The VA examiner has provided the only medical opinion of record regarding the cause of the decreased hearing acuity the Veteran has experienced since service.  After reviewing the Veteran's records, taking the Veteran's history, and conducting an examination, the examiner concluded that the Veteran's bilateral hearing loss "was less likely as not permantly [sic] aggravated by loud noise exposure while in the service."  February 2011 Report of VA Examination.  The VA examiner provided an extensive discussion of his reasons for reaching his conclusions, which relied on evidence in the Veteran's service treatment records, the nature of the Veteran's service (personnel specialist), the Veteran's descriptions of his noise exposure, the lack of evidence of complaints of hearing loss until 27 years after the Veteran's active service, and the VA examiner's medical training and knowledge.  Id.  In short, the opinion is well-grounded in the facts, thoroughly reasoned, and, so, quite persuasive.  Nieves-Rodriguez, 22 Vet. App. at 304.

In the absence of any competent evidence reaching a conclusion contrary to that of the VA examiner, the Board finds that the Veteran's preexisting bilateral hearing loss was not aggravated by the Veteran's active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

The Board credits the Veteran's report that he currently has tinnitus and he has been medically diagnosed with tinnitus.  The Board also credits the Veteran's contention that he did hear gunfire, explosions, and the like during his active service.  The remaining element of a service connection claim for tinnitus is a causal nexus between the in-service noise exposure and the Veteran's current tinnitus.  Shedden, 381 F.3d at 1167.  That element can be established either by showing a continuity of symptomatology since service or so-called direct service connection.  See Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(a), (b), and (d).

The Veterans' statements regarding the onset of tinnitus support a finding that the Veteran did not incur tinnitus during active service and did not experience a continuity of symptomatology after service.  See, e.g., December 2010 Notice of Disagreement ("I had ringing in my ears and pressure on and off in both ears while I was in-country."); February 2011 Report of VA Examination ("Veteran reports first noticing tinnitus 15 to 20 years ago."); see also Maxson, 230 F.3d at 1333.  Likewise, his service treatment records contain no complaints of symptoms indicating tinnitus such as ringing in the ears and the Veteran has specifically alleged he made no such complaints during service.  See December 2010 Notice of Disagreement.  The Board finds that the Veteran's tinnitus did not begin during his active service and, in fact, did not have onset until at least a decade after he left active service.  The evidence is against finding that there was post-service continuity of symptomatology of the Veteran's tinnitus.

With respect to a direct connection, the Veteran and his wife have been somewhat non-committal in their statements.  See, e.g.,  December 2010 Notice of Disagreement; June 2010 Statement of Veteran's Wife.  In any event, they lack the education, training, or knowledge to provide competent evidence regarding the etiology of the Veteran's tinnitus given the nature of the condition, the delayed onset, and significant post-service noise exposure.  See Jandreau, 492 F.3d at 1377.

As with the Veteran's bilateral hearing loss, there is only one medical opinion of record addressing etiology and it is against the claim.  See February 2011 Report of VA Examination.  The VA examiner's opinion is well-grounded in fact and thorough and also explicitly links the Veteran's current tinnitus with the Veteran's current hearing loss disability which, as found above, was not the result of in-service noise exposure.  The Board finds that the opinion has probative value and is supported by the other evidence of record, such as the delayed onset.  Nieves-Rodriguez, 22 Vet. App. at 304; Maxson, 230 F.3d at 1333.

In the absence of any competent evidence reaching a conclusion contrary to that of the VA examiner, the Board finds that the Veteran's tinnitus loss did not begin during and was not otherwise caused by his military service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for tinnitus is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in June 2010 prior to the initial adjudication of his claims in December 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In October 2010, February 2011, and March 2012, VA provided the Veteran with medical examinations to address the existence, etiology, and symptoms of each of the conditions on appeal.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The record also contains extensive medical records and the results of examinations for the purpose of determining entitlement to Social Security Administration disability benefits.  To the extent those records are relevant to the issues addressed above, they support the VA examiners' conclusions.  VA has no obligation to obtain further medical examinations or opinions in connection with these claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, is denied.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran has been diagnosed with hypertension and he has alleged that his hypertension was caused by exposure to herbicides, such as Agent Orange, during his service in Vietnam.  See December 2010 Notice of Disagreement.  As discussed above, exposure to herbicides, and thus an in-service event, is presumptively established.  The only remaining element is a nexus between the Veteran's active service and his hypertension.  Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.309(e), Note 3 ("hypertension...does not qualify within the generally accepted definition of Ischemic heart disease", so a causal nexus between hypertension and herbicide exposure is not presumed).

The Veteran was provided with a VA examination with respect to his heart condition, but the VA examiner failed to provide an opinion regarding a causal nexus.  See March 2012 Report of VA Examination.  While there is no medical opinion linking the Veteran's hypertension to his active service, he has made the assertion and the threshold for obtaining an opinion is low.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  Also, where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the circumstances of this case, an adequate examination must address direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records including any records generated by the Lexington VAMC (if any) and any other VA facilities from April 2013 to the present.

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of the Veteran's current hypertension.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is etiologically related to his active service, including but not limited to exposure to herbicides.

The examiner should note that it has been established for VA purposes that the Veteran was exposed to herbicides, including Agent Orange, during his active service.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for hypertension.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


